DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5 and 7-21 are allowed.
Regarding claim 2, the closest prior art is US 5,859,952, CN 209877257, JP 2016-44925, and JPS 59-96518. ‘952 teaches a humidifier comprising base housing (10) having a receiving cavity (22) and an air outlet (12) and a water tank (11) detachably supported by the base housing, the water tank having a vapor outlet (14). ‘952 further teaches a vaporizing arrangement (Figs 9-10) comprising a vaporizer (73) and a fan (75). ‘952 does not teach the waterproofing arrangement.
‘257 teaches a waterproofing arrangement which comprises a blocking member (5) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘257 does not teach the blocking member and retention element as claimed, specifically the depressing portion, blocking portion, and connecting portion between the depressing and blocking portions supported on the supporting platform in such a manner that the depressing portion is supported by the slider housing while the blocking portion is moveably engaged with the outlet housing.
‘925 teaches a waterproofing arrangement with comprises a blocking member (20) movably mounted on the base housing to move between an opened 
‘518 teaches a waterproofing arrangement with comprises a blocking member (16c) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘925 does not teach the waterproofing arrangement as claimed, specifically the retention element exerting an upward force against the blocking element and the slider housing.
The modification would not have been obvious because no prior art teaches or suggests the waterproof arrangement as claimed. No prior art, alone or in combination, teaches all the limitations of claim 2.
Claims 3-5 and 7-21 depend upon claim 2.

Response to Arguments
The following is a response to Applicant’s arguments filed 30 Nov. 2021:

Applicant argues that the claim amendments overcome the 112b claim rejections. 
Examiner agrees. As argued by Applicant, the rejected limitations are no longer recited in the claim. The “guiding member” is interpreted to mean a guide.

Applicant argues that claims 2-5 and 7-21 are allowable.
Examiner agrees and claims 2-5 and 7-21 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/STEPHEN HOBSON/Examiner, Art Unit 1776